PER CURIAM.
Michael Edward Mills appeals a district court’s order denying him leave to proceed in forma pauperis on appeal in No. 01-7670. The denial of in forma pauperis status is immediately appealable. Roberts v. United States Dist. Court, 339 U.S. 844, 845, 70 S.Ct. 954, 94 L.Ed. 1326 (1950). Because Mills did in fact proceed on appeal in forma pauperis in No. 01-7670, we dismiss this appeal as moot. We further deny leave to proceed on appeal in formal pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.